Per Curiam,
The bill in this case was to have a partnership, alleged to exist between the plaintiff and one of the defendants, dissolved and a receiver appointed to wind up its affairs and for an accounting. The case was considered with care by the learned judge of the Common Pleas and the bill was dismissed on his finding that a partnership did not exist. Our examination of the testimony leáves no doubt of the correctness of the conclusion reached. But if a doubt existed it would not be ground for a reversal of the decree. Nothing but clear error will warrant the setting aside of findings of fact by a chancellor. What was said in the recent case of Eppsteiner v. Isman, 239 Pa. 393: “The findings of fact by a judge, which involve the credibility of witnesses and the weight to be given their testimony, will be given the effect of a verdict of a jury and they will not be disturbed where there is testimony to support them” was á repetition of what before had been repeatedly said on the same subject.
The decree is affirmed at the cost of the appellant.